In the

      United States Court of Appeals
                      For the Seventh Circuit
                           ____________________  

No.  13-­‐‑1500  
ANNEX  BOOKS,  INC.,  et  al.,  
                                                             Plaintiffs-­‐‑Appellants,  
                                           v.  

CITY  OF  INDIANAPOLIS,  INDIANA,  
                                                              Defendant-­‐‑Appellee.  
                           ____________________  

          Appeal  from  the  United  States  District  Court  for  the  
          Southern  District  of  Indiana,  Indianapolis  Division.  
        No.  1:03-­‐‑cv-­‐‑00918-­‐‑SEB-­‐‑TAB  —  Sarah  Evans  Barker,  Judge.  
                           ____________________  

    ARGUED  JANUARY  15,  2014  —  DECIDED  JANUARY  24,  2014  
                  ____________________  

    Before  FLAUM,  EASTERBROOK,  and  ROVNER,  Circuit  Judges.  
    EASTERBROOK,  Circuit  Judge.  The  Supreme  Court  has  held  
that   state   and   local   governments   may   regulate   adult   estab-­‐‑
lishments   by   using   time,   place,   and   manner   restrictions   to  
reduce   the   secondary   effects   of   those   businesses   on   third  
parties,  but  may  not  regulate  them  to  restrict  the  dissemina-­‐‑
tion  of  speech  disapproved  by  local  residents.  Los  Angeles  v.  
Alameda   Books,   Inc.,   535   U.S.   425   (2002);   Renton   v.   Playtime  
2                                                                   No.  13-­‐‑1500  

Theatres,   Inc.,   475   U.S.   41   (1986);   see   also,   e.g.,   Illinois   One  
News,  Inc.  v.  Marshall,  477  F.3d  461,  463  (7th  Cir.  2007).  
      Indianapolis   requires   adult   bookstores   to   remain   closed  
between   the   hours   of   midnight   and   10   a.m.   every   day,   and  
all  day  Sunday.  Other  retail  businesses  are  not  subject  to  the-­‐‑
se  restrictions.  In  earlier  rounds  of  this  litigation,  Indianapo-­‐‑
lis   contended   that   closure   would   curtail   secondary   effects,  
but   we   concluded   that   the   evidence   it   offered   was   weak,  
contested   in   material   respects,   or   concerned   different   kinds  
of   businesses   or   different   kinds   of   laws,   such   as   minimum  
distances  between  adult  outlets  rather  than  closure.  See  581  
F.3d  460  (7th  Cir.  2009);  624  F.3d  368  (7th  Cir.  2010).  The  dis-­‐‑
trict  court  then  held  a  trial.  Indianapolis  gave  a  single  justifi-­‐‑
cation:   fewer   armed   robberies   at   or   near   adult   bookstores.  
The  district  court  found  this  adequate  and  entered  judgment  
for  the  City.  926  F.  Supp.  2d  1039  (S.D.  Ind.  2013).  
    The   current   justification   is   weak   as   a   statistical   matter.  
The  City  did  not  use  a  multivariate  regression  to  control  for  
other  potentially  important  variables,  such  as  the  presence  of  
late-­‐‑night  taverns.  The  change  in  the  number  of  armed  rob-­‐‑
beries   is   small;   the   difference   is   not   statistically   significant.  
The  data  do  not  show  that  robberies  are  more  likely  at  adult  
bookstores  than  at  other  late-­‐‑night  retail  outlets,  such  as  liq-­‐‑
uor  stores,  pharmacies,  and  convenience  stores,  that  are  not  
subject   to   the   closing   hours   imposed   on   bookstores.   And  
most  of  the  harm  of  armed  robberies  falls  on  the  bookstores  
(and  their  patrons)  rather  than  on  strangers.  The  secondary-­‐‑
effects   approach   endorsed   by   Alameda   Books   and   Playtime  
Theatres   permits   governments   to   protect   persons   who   want  
nothing  to  do  with  dirty  books  from  harms  created  by  adult  
businesses;   the   Supreme   Court   has   not   endorsed   an   ap-­‐‑
No.  13-­‐‑1500                                                                3  

proach   under   which   governments   can   close   bookstores   in  
order  to  reduce  crime  directed  against  businesses  that  know-­‐‑
ingly  accept  the  risk  of  being  robbed,  or  persons  who  volun-­‐‑
tarily  frequent  their  premises.  As  we  remarked  in  New  Alba-­‐‑
ny   DVD,   LLC   v.   New   Albany,   581   F.3d   556   (7th   Cir.   2009),  
adults   may   decide   for   themselves   what   risks   to   run   by   the  
literature   they   choose,   and   cities   must   protect   readers   from  
robbers   rather   than   reduce   risks   by   closing   bookstores.   Cf.  
Virginia  Board  of  Pharmacy  v.  Virginia  Citizens  Consumer  Coun-­‐‑
cil,  Inc.,  425  U.S.  748  (1976)  (fear  that  readers  will  act  unwise-­‐‑
ly  does  not  justify  restricting  otherwise-­‐‑lawful  speech).  
     That  the  City’s  regulation  takes  the  form  of  closure  is  the  
nub  of  the  problem.  Justice  Kennedy,  whose  vote  was  essen-­‐‑
tial  to  the  disposition  of  Alameda  Books,  remarked  that  “a  city  
may   not   regulate   the   secondary   effects   of   speech   by   sup-­‐‑
pressing   the   speech   itself.”   535   U.S.   at   445   (opinion   concur-­‐‑
ring  in  the  judgment).  Yet  that’s  what  Indianapolis  has  done.  
The   benefits   come   from   closure:   shuttered   shops   can’t   be  
robbed   at   gunpoint,   and   they   lack   customers   who   could   be  
mugged.   If   that   sort   of   benefit   were   enough   to   justify   clo-­‐‑
sure,  then  a  city  could  forbid  adult  bookstores  altogether.  
    Indianapolis   observes   that   customers   are   free   to   patron-­‐‑
ize  stores  during  the  hours  they  are  allowed  to  be  open.  As  
the   City   depicts   things,   there   is   no   loss   to   speech—anyone  
who  wants  any  magazine,  book,  or  movie  can  get  it,  eventu-­‐‑
ally—and   some   gain   in   the   reduction   of   armed   robberies.  
With  even  a  little  gain  on  one  side,  and  no  loss  on  the  other,  
the  City  maintains  that  it  must  prevail.  
  To   test   the   proposition   that   delay   in   obtaining   reading  
matter  does  not  cause  loss,  we  put  a  hypothetical  at  oral  ar-­‐‑
gument.  Suppose  Indianapolis  were  to  prohibit  the  distribu-­‐‑
4                                                                  No.  13-­‐‑1500  

tion  of  newspapers  on  Sundays.  (Just  newspapers:  our  hypo-­‐‑
thetical   law   differs   from   a   general   Sunday-­‐‑closing   statute.  
See   McGowan   v.   Maryland,   366   U.S.   420   (1961).)   Closure  
could  achieve  multiple  benefits,  including  a  reduction  in  the  
number  of  traffic  accidents  (newspapers  generate  lots  of  traf-­‐‑
fic   because   trucks   deliver   newsprint   to   plants   and   printed  
papers   throughout   the   region;   home   delivery   carriers   may  
drive   their   own   cars);   a   reduction   in   robberies   of   paper   de-­‐‑
liverers,   who   may   be   on   the   street   when   few   others   are  
awake   to   protect   them;   and   a   reduction   in   the   newspaper’s  
carbon  footprint  and  other  pollutants.  All  the  news  (and  ads)  
now  in  the  Sunday  paper  could  appear  in  Monday’s  paper,  
so   readers   would   retain   access,   and   anyone   who   wants   up-­‐‑
to-­‐‑the-­‐‑minute  news  could  get  it  on  the  Internet  while  avoid-­‐‑
ing   accidents,   robberies,   and   pollution.   The   lawyer   repre-­‐‑
senting   Indianapolis   was   shocked   at   the   idea,   however;   he  
proclaimed  that  the  City  could  not  do  such  a  thing  consistent  
with  the  first  amendment.  
    What   is   the   difference   between   preventing   a   newspaper  
from  selling  paper  copies  on  Sunday  (or  before  10  a.m.)  and  
preventing   an   adult  bookstore  from  selling  paper  copies  on  
Sunday   (or   before   10)?   Not   secondary   effects:   the   harms   to  
third   parties   caused   by   a   newspaper   likely   exceed   those  
caused  by  an  adult  bookstore.  The  difference  lies  in  the  con-­‐‑
tent   of   the   reading   material.   Indianapolis   likes   G-­‐‑rated  
newspapers  but  not  sexually  oriented  books,  magazines,  and  
movies.  Yet  neither  Alameda  Books  nor  Playtime  Theatres  per-­‐‑
mits   units   of   government   to   stop   the   distribution   of   books  
because   their   content   is   objectionable,   unless   the   material   is  
obscene.   See   also,   e.g.,   United   States   v.   Stevens,   559   U.S.   460  
(2010)   (“crush   videos”   cannot   be   suppressed);   American  
Booksellers   Association,   Inc.   v.   Hudnut,   771   F.2d   323   (7th   Cir.  
No.  13-­‐‑1500                                                                5  

1985),   affirmed   summarily,   475   U.S.   1001   (1986)   (material  
that   is   pornographic,   but   not   obscene,   cannot   be   sup-­‐‑
pressed).   Indianapolis   does   not   contend   that   any   of   the  
plaintiffs   sells   obscene   material;   it   follows   that   objection   to  
the  plaintiffs’  stock  in  trade  cannot  justify  closure.  
       The   judgment   of   the   district   court   is   reversed,   and   the  
case   is   remanded   with   instructions   to   enter   an   injunction  
against  enforcement  of  the  closure  ordinance.